DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/21/2021 has been entered.  
4.	Currently claims 1 and 12, : have been amended; claims 2 and 13 are  canceled. Therefore, claims 1, 3-12 and 14-20 are pending in this application.   
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 3-12 and 14-20 are currently rejected under 35 U.S.C.103 as being unpatentable over Qin 6,783,523 in view Savage 2016/0249919 and further in view of Airola 2006/0040245.
	Regarding claim 1, Qin teaches the following limitations: a surgical system, comprising: a surgical instrument including a memory configured to store usage data and time-stamp information from a prior use of the surgical instrument in at least one usage data file (col.4, lines 55-67; col.8, lines 60-67; col.9, lines 1-7: e.g. a system for performing surgical operations, wherein the system comprises: a controller in the form of a computer [i.e. central processing unit]; and one or more surgical instruments comprising a plurality of devices, wherein each device incorporates a respective usage-key-card, which is a storage/memory device. Accordingly, the usage-key-card is already configured to store data; such as, usage data and time-stamp information from a prior use of the surgical instrument in at least one usage data file), the usage data indicating a plurality of different occurrences that occurred during the prior use of the surgical instrument, the time-stamp information 
indicating a relative time when each of the plurality of different occurrences took place during the prior use of the surgical instrument; wherein the surgical instrument includes one or more articulable components (see col.6, lines 16-35; col.8, lines 15-37; col.9, lines 1-18; col.11, lines 50-59: e.g. as already indicated above, each device incorporates a respective usage-key-card, which is a storage/memory device for storing usage data and time-stamp information regarding the usage of the device. In addition, the surgical instrument already includes one or more articulable components; such as a handle mechanism that is attached to a longitudinal tube structure that comprises one or more expandable/extending elements, etc. It is also worth noting that the data being stored in the usage-key-card includes: date of treatment, number of treatments, depth at which the electrodes inserted, time duration, etc. Accordingly, the usage data indicates: a plurality of different occurrences that occurred during the prior use of the surgical instrument; and the time-stamp information indicates a relative time when each of the plurality of different occurrences took place during the prior use of the surgical instrument); a processing component configured to receive the at least one usage data file from the surgical instrument, the processing component configured to generate a simulation of the proper use of the surgical instrument based at least one usage data; wherein the simulation associates each related occurrence from a group of related occurrences with an image depicting the state of the surgical instrument resulting from that related occurrence at a time when that related occurrence occurred (col.10, lines 51-65; col.11, lines 13-25 and lines 42-59; and also col.20, lines 29-42: e.g. the controller receives usage data regarding the device from the respective usage-key-card; and wherein, based on the evaluation of the prior use of the device received from the usage-key-card, the controller allows the device to be used in a given procedure. Furthermore, the controller generates, based on the usage of the device, one or more animations; such as (i) image animation that depicts the extended position of the electrode into a tissue during a given procedure; (ii) image animation that depicts the expanded position of the expandable structure of the instrument during a given procedure, etc. Accordingly, the simulation already associates each related occurrence from a group of related occurrences with an image depicting the state of the surgical instrument resulting from that related occurrence at a time when that related occurrence occurred); and a display component operably coupled to the processing component and configured to visually display the simulation of the use of the surgical instrument, such that the images shown and the order in which they are shown indicates changes in the state of the surgical instrument in response to at least one of: spatial orientation of, relative positioning of, or force applied to the one or more articulable components (see col.11, lines 31-38; col.15 lines 32- 40; col.16 lines 1-26 and col.20, lines 29-42: e.g. the system already incorporates a display interface; and thereby it visually displays one or more data to the user, including the animation discussed above, which relates to the use of the surgical instrument. The images that the system displays also include: (i) images that change depending upon the treatment procedure using the selected device, (ii) images depicting the steps to disconnect and/or connect one or more components of the device during use; (iii) images depicting the position of the device with respect to a tissue during a particular procedure, etc. Accordingly, the system already visually displays the simulation of the use of the surgical instrument, such that the images shown and the order in which they are shown indicates changes in the state of the surgical instrument in response to at least one of spatial orientation of, relative positioning of, or force applied to the one or more articulable components).
Qin does not explicitly describe an end effector with articulable components; and chronological simulation of the prior use of the surgical instrument based upon the usage data and the time-stamp information stored in the at least one usage data file; wherein the usage data includes at least one of: spatial orientation of, relative positioning of, or force applied to the one or more articulable components; and wherein the chronological simulation associates the usage data with an image of the surgical instrument.
However, Qin already describes an exemplary procedure that requires a physician to insert a medical device, such as a tube/barrel that contains electrodes, into the body; and wherein, once the barrel reaches a target site, the physician depresses a lever to advance one or more of the electrodes into their extended position, and thereby the electrodes pass through one or more parts of the body (col.8, lines 15-37). 
Qin also teaches that each device incorporates its respective usage-key-card, which stores procedure log data during a medical procedure(s); and wherein the procedure log data indicates the usage of the device along with time-stamp data; such as: date of treatment, number of treatments, depth at which the electrodes inserted, time duration, etc. (col.11, lines 50-59).
Thus, a person skilled in the art readily recognizes that the procedure log data regarding the above procedure involves; for example, depth at which the barrel is inserted, depth at which one or more of the electrodes are advanced, date of treatment, the time duration, etc., since the system is storing data relevant to the specific type of procedure being performed.  
Qin further teaches that the processing device (e.g. the computer) reads the procedure log data and thereby generates various outputs, including historical patient treatment records (col.11, lines 60-67 and col.12, lines 1-10); and wherein the system also displays, based on detected status of the device during use, one or more animations that demonstrate the proper use of the device during a given medical procedure (col.11, lines 31-41 and col.20, lines 29-42).    
In addition, Savage discloses a system comprising a medical device, wherein the medical device includes an end effector with one or more articulable parts; and wherein the system also incorporates a display that displays one or more images related to the status of device ([0258]: e.g. images indicating the end effector jaws are closed, or the staples in the end effector are not fired, etc.). It is worth noting that the device also involves a memory that stores usage and procedure data that can be downloaded to a computer ([0294]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Qin in view of Savage; for example, by incorporating one or more additional medical devices—such as a device that involves an end effector with one or more articulable parts; wherein the system’s algorithm is further updated to generate, based on the procedure log data stored in the memory (e.g. the usage-key-card storing data indicating the position, orientation, force, etc., regarding one or more components of each instrument, etc.), one or more animations regarding one or more prior procedures performed using the medical device (e.g. animating the position, orientation, etc., that one or more components of each instrument undergone during a procedure(s), etc.); and wherein the user is provided with an option to view one or more of the animations that are relevant to the current procedure (e.g. viewing animation of a prior procedure that is considered to be similar to the current procedure that the user is planning to perform, etc.), in order to provide the user with an option to view all the steps, or some of the steps, needed for the current procedure, etc., so that the user would be in a better position to accomplish the actual procedure.  
	Regarding the process of generating chronological simulation based on grouping and sequentially arranging related occurrences from the plurality of different occurrences, Airola discloses a training system that displays a simulation of a given medical procedure ([0037]); wherein the medical procedure involves various groups of sequence of steps that are arranged according to a chronological order ([0044]); and wherein the simulation is based on data recoded during an actual medical procedure ([0070]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Qin in view of Savage and further in view of Airola; for example, by incorporating data recorded during one or more actual procedures, wherein the data involves various groups of sequence of steps that are arranged according to a chronological order; and wherein the system is further incorporated with an option that allows the user to select and playback a desired animation regarding a prior medical procedure, so that the user would have a better chance to fully understand how to use and/or manipulate the device during an actual procedure, etc., and thereby further improving the user’s chance to accurately perform the actual procedure.   
Qin in view of Savage and further in view of Airola teaches the claimed limitations as discussed above per claim 1. Qin further teaches: 
Regarding claim 3, wherein the usage data includes at least one of keystroke data, sensor feedback data, or operational data (col.11, lines 50-59: e.g. the usage data further involves at least operational data; such as, data reflecting the depth at which the electrodes are inserted; data reflecting the magnitude of energy delivered by each electrode, etc.);
Regarding claim 4, the surgical instrument includes a plurality of components configured to releasably engage one another, each of the plurality of components configured to generate component usage data for storage in the at least one usage data file (col.4, lines 66-67; col.5, lines 1-13; col.8, lines 60-67 and also see FIG 1 to FIG 4: e.g. as already discussed above per claim 1, the surgical instrument comprises a plurality of devices; and wherein each device involves its respective usage-key-card for storing usage data relevant to the device. Furthermore, depending on the type of procedure being performed, two or more of the devices are removably attached with one another [see the exemplary connection arrangement FIG 1 to FIG 4]);
Regarding claim 5, the component usage data is associated, in the at least one usage data file, with identifying data of the component thereof (col.10, lines 1-11: e.g. the usage-key-card, which stores usage data regarding the device, also stores identification code that corresponds to the device. Accordingly, the component usage data is already associated, in the at least one usage data file, with identifying data of the component thereof);
Regarding claim 6, wherein the processing component and the display component are associated with a computer (col.13, lines 29-67: e.g. the controller, which is already in the form of a central processing unit, is already in communication with the display. Accordingly, the above teaching already suggests that the processing component and the display component are associated with a computer);
Regarding claim 7, Qin teaches the claimed limitations as discussed above per claim 1. 
Qin does not explicitly describe displaying the simulation as a slideshow via the display. 
However, Qin already teaches the system displays operational use regarding one or more of the devices in terms of one or more display formats—such as images, animation (col.11, lines 31-41 and col.20, lines 29-42); 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Qin; for example, by incorporating one or more additional content displaying formats—such as: a video, an audio, a slideshow, etc., in order to provide the user with a further option(s) to view the operational use of a device(s) based on a format that is more convenient and/or effective to the user, so that the user would have a better chance to easily comprehend the information being presented; and thereby making the system more adaptive to the user’s preferences.  
Regarding claim 8, Qin teaches the claimed limitations as discussed above per claim 1.
Qin further teaches, wherein the simulation is visually displayed, via the display component, as an animation (col.20, lines 29-42: e.g. the system already displays one or more animations for illustrating the proper use of one or more devices. Accordingly, the above already suggests that the simulation is visually displayed, via the display component, as an animation).
Regarding claim 9, Qin teaches the claimed limitations as discussed above per claim 1.
The limitation, “wherein the simulation further includes at least one icon indicating a proper or improper event in the prior use of the surgical instrument”, is already addressed according to the modification discussed above according to claim 1 (e.g. Qin already teaches the implementation of an icon that animates proper use of a device [col.20, lines 29-42]; and furthermore, given the above teaching, the system has already been modified to generate one or more additional animations to the user, based on stored data—in the usage-key-card—that represents accurate usage of the device in a prior procedure).
Regarding claim 10, Qin teaches the claimed limitations as discussed above per claim 1.
Qin further teaches, wherein the processing component is configured to at least one of group, manipulate, or correlate the usage data stored in the at least one usage data file (col.9, lines 44-54; col. 10, lines 1-11 and col.11, lines 50-67: e.g. the controller processes various data stored in the usage-key-card of the device; such as: identifying the type of device by accessing an identification code stored in usage-key-card; recording operational use of the device in a particular stored in the usage-key-card, etc. The above teaching suggests that the processing component is already configured to at least one of group, manipulate, or correlate the usage data stored in the at least one usage data file).
Regarding claim 11, Qin teaches the claimed limitations as discussed above per claim 10.
The limitation, “wherein the processing component is configured to associate the at least one of grouped, manipulated, or correlated usage data with an image or images used to generate the simulation”, is already addressed according to the modification discussed above according to claims 1 and 10 (e.g. Qin already teaches the implementation of an icon that animates proper use of a device [col.20, lines 29-42]; and furthermore, given the above teaching, the system has already been modified to generate one or more additional animations to the user, based on stored data—in the usage-key-card—representing accurate usage of the device in a prior procedure. It is understood that the usage data already involves various parameters; such as: data reflecting permitted use of the device; treatment procedure using the device, etc. [col.9 lines 44-54; col.11, lines 34-59]; and wherein one or more of these parameters are processed when generating image and/or animations relating to the use of the device).
Regarding claim 12, Qin teaches the following claimed limitations: a method, comprising: obtaining usage data from a prior use of a surgical instrument, wherein the surgical instrument includes one or more articulable components (col.6, lines 16-35; col.8, lines 15-37 and lines 60-67; col.9, lines 1-7: e.g. a system for performing surgical operations, wherein the system comprises: a controller and a surgical instrument(s) that involves a device(s) with one or more articulable components, such as a handle mechanism that is attached to a longitudinal tube structure that comprises one or more expandable/extending elements, etc. and wherein each device incorporates a respective usage-key-card that stores usage data); the usage data indicating a plurality of different occurrences that occurred during the prior use of the surgical instrument; grouping related occurrences from the plurality of different occurrences; obtaining time-stamp information indicating a relative time when each of the plurality of different occurrences took place during the prior use of the surgical instrument; storing the usage data and the time-stamp information in at least one usage data file (col.8, lines 60-67; col.9, lines 1-18; col.11, lines 50-59; col.20, lines 29-42: e.g. as already indicated above, each device incorporates a respective usage-key-card, which is a storage/memory device for storing usage data and time-stamp information regarding the usage of the device; and wherein the data being stored in the usage-key-card includes: date of treatment, number of treatments, depth at which the electrodes inserted, time duration, etc. Thus, the system already obtains and stores, in a usage data file, data regarding usage data that indicates: a plurality of different occurrences that occurred during the prior use of the surgical instrument; and time-stamp information that indicates a relative time when each of the plurality of different occurrences took place during the prior use of the surgical instrument. The controller also generate, based on usage data, for example, (i) image animation that depicts the extended position of the electrode into a tissue during a given procedure; (ii) image animation that depicts the expanded position of the expandable structure of the instrument during a given procedure, etc. The above indicates the grouping of related occurrences from the plurality of different occurrences); transmitting the at least one usage data file; generating a simulation of the proper use of the surgical instrument based upon the at least one usage data, wherein the simulation associates each related occurrence from the plurality of different occurrences with an image depicting the state of the surgical instrument resulting from that related occurrence at a time when that related occurrence occurred (col.10, lines 51-65; col.11, lines 13-25 and lines 42-59; and also col.20, lines 29-42: e.g. the controller receives usage data transmitted from the usage-key-card of the device; and wherein, based on the evaluation of the prior use of the device received from the usage-key-card, the controller allows the device to be used in a given procedure. Furthermore, as already pointed out above, the controller generates, based on the usage of the device, one or more animations; such as (i) image animation that depicts the extended position of the electrode into a tissue during a given procedure; (ii) image animation that depicts the expanded position of the expandable structure of the instrument during a given procedure, etc. Thus, the above also indicates that the simulation already associates each related occurrence from a group of related occurrences with an image depicting the state of the surgical instrument resulting from that related occurrence at a time when that related occurrence occurred); and displaying the simulation of the use of the surgical instrument, such that the images shown and the order in which they are shown indicates changes in the state of the surgical instrument in response to at least one: spatial orientation of, relative positioning of, or force applied to the one or more articulable components (col.11, lines 31-38; col.15 lines 32- 40; col.16 lines 1-26 and col.20, lines 29-42: e.g. the system already incorporates a display interface; and thereby it visually displays one or more data to the user, including the animation discussed above, which relates to the use of the surgical instrument. The images that the system displays also include: (i) images that change depending upon the treatment procedure using the selected device, (ii) images depicting the steps to disconnect and/or connect one or more components of the device during use; (iii) images depicting the position of the device with respect to a tissue during a particular procedure, etc. Accordingly, the system already displays the simulation of the use of the surgical instrument, such that the images shown and the order in which they are shown indicates changes in the state of the surgical instrument in response to at least one: spatial orientation of, relative positioning of, or force applied to the one or more articulable components).
Qin does not explicitly describe an end effector with articulable components; arranging the related occurrences in sequential order, and generating a chronological simulation of the related occurrences from the prior use of the surgical instrument based upon the usage data and the time-stamp information stored in the at least one usage data file; wherein the usage data includes at least one of: spatial orientation of, relative positioning of, or force applied to the one or more articulable components; and wherein the chronological simulation associates the usage data with an image of the surgical instrument.
However, Qin already describes an exemplary procedure that requires a physician to insert a medical device, such as a tube/barrel that contains electrodes, into the body; and wherein, once the barrel reaches a target site, the physician depresses a lever to advance one or more of the electrodes into their extended position, and thereby the electrodes pass through one or more parts of the body (col.8, lines 15-37). 
Qin also teaches that each device incorporates its respective usage-key-card, which stores procedure log data during a medical procedure(s); and wherein the procedure log data indicates the usage of the device along with time-stamp data; such as: date of treatment, number of treatments, depth at which the electrodes inserted, time duration, etc. (col.11, lines 50-59).
Thus, a person skilled in the art readily recognizes that the procedure log data regarding the above procedure involves; for example, depth at which the barrel is inserted, depth at which one or more of the electrodes are advanced, date of treatment, the time duration, etc., since the system is storing data relevant to the specific type of procedure being performed.  
Qin further teaches that the processing device (e.g. the computer) reads the procedure log data and thereby generates various outputs, including historical patient treatment records (col.11, lines 60-67 and col.12, lines 1-10); and wherein the system also displays, based on detected status of the device during use, one or more animations that demonstrate the proper use of the device during a given medical procedure (col.11, lines 31-41 and col.20, lines 29-42).    
In addition, Savage discloses a system comprising a medical device, wherein the medical device includes an end effector with one or more articulable parts; and wherein the system also incorporates a display that displays one or more images related to the status of device ([0258]: e.g. images indicating the end effector jaws are closed, or the staples in the end effector are not fired, etc.). It is worth noting that the device also involves a memory that stores usage and procedure data that can be downloaded to a computer ([0294]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Qin in view of Savage; for example, by incorporating one or more additional medical devices—such as a device that involves an end effector with one or more articulable parts; wherein the system’s algorithm is further updated to generate, based on the procedure log data stored in the memory (e.g. the usage-key-card storing data indicating the position, orientation, force, etc., regarding one or more components of each instrument, etc.), one or more animations regarding one or more prior procedures performed using the medical device (e.g. animating the position, orientation, etc., that one or more components of each instrument undergone during a procedure(s), etc.); and wherein the user is provided with an option to view one or more of the animations that are relevant to the current procedure (e.g. viewing animation of a prior procedure that is considered to be similar to the current procedure that the user is planning to perform, etc.), in order to provide the user with an option to view all the steps, or some of the steps, needed for the current procedure, etc., so that the user would be in a better position to accomplish the actual procedure.  
Regarding the process of arranging the related occurrences in sequential order, and generating a chronological simulation of the related occurrences, Airola discloses a training system that displays a simulation of a given medical procedure ([0037]); wherein the medical procedure involves various groups of sequence of steps that are arranged according to a chronological order ([0044]); and wherein the simulation is based on data recoded during an actual medical procedure ([0070]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Qin in view of Savage and further in view of Airola; for example, by incorporating data recorded during one or more actual procedures, wherein the data involves various groups of sequence of steps that are arranged according to a chronological order; and wherein the system is further incorporated with an option that allows the user to select and playback a desired animation regarding a prior medical procedure, so that the user would have a better chance to fully understand how to use and/or manipulate the device during an actual procedure, etc., and thereby further improving the user’s chance to accurately perform the actual procedure.   
Qin in view of Savage teaches the claimed limitations as discussed above per claim 12. Qin further teaches: 
Regarding claim 14, wherein obtaining the usage data includes obtaining at least one of keystroke data, sensor feedback data, or operational data (col.11, lines 50-59: e.g. the usage data further involves at least operational data; such as, data reflecting the depth at which the electrodes are inserted; data reflecting the magnitude of energy delivered by each electrode, etc.);
Regarding claim 15, wherein obtaining the usage data includes obtaining component usage data from a plurality of components of the surgical instrument (col.4, lines 66-67; col.5, lines 1-13; col.8, lines 60-67 and also see FIG 1 to FIG 4: e.g. as already discussed above per claim 12, the surgical instrument comprises a plurality of devices; and wherein each device involves its respective usage-key-card for storing usage data relevant to the device. Accordingly, the controller obtains component usage data from a plurality of components of the surgical instrument); 
Regarding claim 16, wherein storing the usage data includes associating the component usage data with identifying data of the component thereof (see col.10, lines 1-11: e.g. the usage-key-card, which stores usage data regarding the device, also stores identification code that corresponds to the device. Accordingly, the component usage data is already associated, in the at least one usage data file, with identifying data of the component thereof).
Regarding claim 17, Qin teaches the claimed limitations as discussed above per claim 12.
Qin does not explicitly describe the act of displaying the simulation as a slideshow.
However, Qin already teaches the system displays operational use regarding one or more of the devices in terms of one or more display formats—such as images, animation (col.11, lines 31-41 and col.20, lines 29-42).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Qin; for example, by incorporating one or more additional content displaying formats—such as: a video, an audio, a slideshow, etc., in order to provide the user with a further option(s) to view the operational use of a device(s) based on a format that is more convenient and/or effective to the user, so that the user would have a better chance to easily comprehend the information being presented; and thereby making the system more adaptive to the user’s preferences.  
Regarding claim 18, Qin teaches the claimed limitations as discussed above per claim 12.
Qin further teaches, wherein displaying the simulation includes displaying an animation (col.20, lines 29-42: e.g. the system already displays one or more animations for illustrating the proper use of one or more devices. Accordingly, the above already suggests that displaying the simulation includes displaying an animation).
Regarding claim 19, Qin teaches the claimed limitations as discussed above per claim 12.
The limitation, “wherein displaying the simulation further includes displaying an icon indicating a proper or improper event in the prior use of the surgical instrument”, is already addressed according to the modification discussed above according to claim 12 (e.g. Qin already teaches the implementation of an icon that animates proper use of a device [col.20, lines 29-42]; and furthermore, given the above teaching, the system has already been modified to generate one or more additional animations to the user, based on stored data—in the usage-key-card—that represents accurate usage of the device in a prior procedure).
Regarding claim 20, Qin teaches the claimed limitations as discussed above per claim 12.
The limitation, “generating the simulation includes: at least one of grouping, manipulating, or correlating the usage data stored in the at least one usage data file; 
and associating the at least one of grouped, manipulated, or correlate usage data with an image or images”, is already addressed according to the modification discussed with respect to claim 12 (e.g. Qin already teaches the implementation of an icon that animates proper use of a device [col.20, lines 29-42]; and furthermore, given the above teaching, the 
system has already been modified to generate one or more additional animations to the user, based on stored data—in the usage-key-card—representing accurate usage of the device in a prior procedure. It is understood that the usage data already involves various parameters; such as: data reflecting permitted use of the device; treatment procedure using the device, etc. [col.9 lines 44-54; col.11, lines 34-59]; and wherein one or more of these parameters are processed when generating image and/or animations relating to the use of the device).
Response to Arguments.
6. 	Applicant’s arguments have been fully considered (the RCE filed on 10/21/2021, which includes the argument filed on filed on 09/30/2021). However, new ground of rejection is presented in this current office-action due to the amendment made to the current claims. Accordingly, the arguments are now moot in view of the new ground of rejection. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715